                                                                         Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                       Case No. 3:21-cr-33-MCR

RICHARD ORELLANA-CORDOVA
___________________________________/

                        REPORT AND RECOMMENDATION
                         CONCERNING PLEA OF GUILTY

      The Defendant, by consent, has appeared before me pursuant to Rule 11, Fed.

R. Crim. P., and has entered a plea of guilty to Count One of the indictment. After

cautioning and examining the Defendant under oath concerning each of the subjects

mentioned in Rule 11, I determined the guilty plea was knowing and voluntary and

the offense charged is supported by an independent basis in fact containing each of

the essential elements thereof. I therefore recommend the plea of guilty be accepted

and the Defendant be adjudicated guilty and have sentence imposed accordingly.

Dated:      June 29, 2021.


                                /s/   Hope Thai Cannon
                                HOPE THAI CANNON
                                UNITED STATES MAGISTRATE JUDGE


                          NOTICE TO THE PARTIES
Case No. 3:21cr33-MCR
                                                                       Page 2 of 2




      Objections to these proposed findings and recommendations may be filed
within twenty-four (24) hours of the date of the report and recommendation.
Any different deadline that may appear on the electronic docket is for the
court’s internal use only and does not control. A copy of objections shall be
served upon the magistrate judge and all other parties. A party failing to object
to a magistrate judge's findings or recommendations contained in a report and
recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1)
waives the right to challenge on appeal the district court's order based on
unobjected-to factual and legal conclusions. See U.S. Ct. of App. 11th Cir. Rule
3-1; 28 U.S.C. § 636.




Case No. 3:21cr33-MCR
